Citation Nr: 9901879	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for memory loss, confusion and heart problems 
due to digitalis toxicity, under the provisions of 38 C.F.R. 
§ 1151 (West 1991).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. All relevant evidence for an equitable determination of 
the veterans claim has been obtained by the RO.

2. No relationship is demonstrated between VA treatment, 
including VA prescribed medication, and any current memory 
loss, confusion and heart problems experienced by the 
veteran.


CONCLUSION OF LAW

Memory loss, confusion and heart problems were not a result 
of VA treatment, including prescribed medication.  
38 U.S.C.A. § 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA disability compensation for memory 
loss, confusion and heart problems pursuant to the provisions 
of 38 U.S.C.A. § 1151.  The veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).


Factual Background

VA outpatient clinical records, dating from November 1994 to 
January 1995, reveal that the veteran had a pacemaker, took 
Digoxin and was regularly seen in the pacemaker and 
cardiology clinics.  In March 1994, he was seen for 
medication regulation and noted to have a history of 
intermittent afibrillation, but was currently asymptomatic.  
An electrocardiogram (EKG) showed a normal heart.  The 
diagnostic plan included evaluation of his recurrent 
arrhythmia and continuation of current medication.  When 
examined in the cardiology clinic in June 1994, the veteran 
only complained of sleepiness.  A January 1995 cardiology 
clinic record indicates laboratory tests were performed and 
he was told to return to the clinic in six months. 

VA examined the veteran in February 1995, in connection with 
a claim for aid and attendance and housebound benefits.  The 
veteran, who was 72 years old, had a pacemaker implanted 
approximately six years earlier because of cardiac 
arrhythmia, with previous diagnoses of sick sinus syndrome, 
atrial fibrillation and supraventricular tachycardia.  The 
pacemaker had been done twice but was functioning properly at 
the time of examination and the veterans medications 
included Digoxin, 2 milligrams (mg.) daily.  The veteran was 
well developed and in no distress with normal gait and 
posture.  He did not complain of dizziness or loss of memory 
and had no significant anatomical restrictions.  

The veteran was privately hospitalized in August 1996 with 
provisional diagnoses of digitalis intoxication and the need 
to rule out a cerebrovascular accident (CVA).  According to a 
medical history at admission, the veteran had anorexia with 
nausea and was believed to have had a small CVA.  He had 
confusion, disorientation and poor short-term memory.  The 
records indicate that the veteran had been previously 
admitted due to dizziness and had a Digoxin level that was 
too high.  Laboratory tests measured it at 4.9 and his 
Digoxin was withheld.  The veterans medical history included 
repeated pacemaker surgery.  A computed tomography (CT) of 
the veterans head showed mild cerebral atrophy, a thallium 
stress test showed a small apical infarction and mild apical 
ischemia and an EKG revealed intraventricular conduction 
defect, left ventricular hypertrophy and pacemaker.  While 
hospitalized, the veterans medication was regulated and his 
mental confusion and nausea improved.  Final diagnoses 
included transient ischemia attack (TIA), digitalis 
intoxication, confusion secondary to both and coronary artery 
disease with ischemia on stress.

In a December 1996 opinion, a VA physician reviewed the 
veterans medical records in connection with his claim for 
disability benefits that were an extension of a CVA due to VA 
prescribed medication.  The VA doctor concluded that, while 
the medical records failed to show that the veteran had a 
CVA, they documented that he had a multitude of underlying 
factors (atherosclerosis, valvular heart disease, etc.) that 
could have resulted in a CVA without any medications being 
involved.  The doctor said there was no documentation by any 
medical professional relating a CVA caused by VA-prescribed 
Digoxin. 

In a March 1997 statement, Robert P. Metcalf, M.D., said it 
was never contended that the veteran experienced an acute CVA 
due to digitalis intoxication in August 1996.  According to 
Dr. Metcalf, the veteran developed memory loss, confusion and 
gait abnormalities while taking Digoxin prescribed by VA.  
The physician noted that the veteran had quite high levels of 
Digoxin in his blood when tested during the August 1996 
hospital admission.  Dr. Metcalf said VA had checked the 
veterans level only once since 1983, after prescribing the 
medication and, in particular, it had been several years 
since VA had checked the veterans level.  Further, Dr. 
Metcalf said that the veteran continued to experience 
confusion, memory loss and related problems, although a CVA 
had not been documented.  In fact, the doctor indicated that 
since studies were negative for a CVA, that left the 
impression that the long-standing digoxin toxicity caused and 
contributed very significantly to the veterans demise.

In April 1997, the RO received the veterans claim for 
disability benefits pursuant to 38 U.S.C.A. § 1151 for memory 
loss, confusion and heart problems due to digitalis toxicity.

Also in April 1997, the RO requested that the VA medical 
specialist who had reviewed the veterans medical records in 
December 1996 reconsider the medical evidence in light of his 
new claim for memory loss and confusion due to toxicity.  
According to the doctor, medical literature (Physicians Desk 
Reference, 51st. ed., 1997, pages 1113-24) indicated that CNS 
(central nervous system?) symptoms of digitalis toxicity were 
visual disturbances, headache, weakness, dizziness, psychosis 
and apathy.  Overdoses were noted to result in life 
threatening arrhythmias that were not documented in the 
veterans medical history.  The doctor said that the 
veterans February 1995 VA examination report and VA 
outpatient records dated from April 1994 to January 1995 did 
not indicate that he had signs of digitalis toxicity and did 
not reference that the veteran had confusion, memory loss or 
related problems.  There were no subsequent VA records to 
indicate any mental impairment, and the VA physician observed 
that the veterans digoxin level may have been checked at 
times when the orders stated routine lab for the pacemaker 
clinic.  The medical specialist commented that the veteran 
had numerous medical problems, including atherosclerotic 
coronary and cerebral vascular disease with TIAs and 
ischemic heart disease, cerebral atrophy (shown on CT scan), 
history of cardiac dysrhythmias with a pacemaker that 
contributed to the symptoms described by Dr. Metcalf.  The VA 
medical specialist found no evidence in the veterans medical 
records, or in the medical literature, relating the veterans 
currently experienced memory or confusion problems, to the 
elevated digoxin levels he had in August 1996.

In an April 1997 statement, in conjunction with veterans 
request for aid and assistance/housebound benefits, Dr. 
Metcalf described the veterans medical history and August 
1996 hospitalization and said since then, the veteran had 
memory loss and decreased mentation.  In December 1996, Dr. 
Metcalf noted that the veteran underwent pacemaker change and 
also had a neurological evaluation.  The doctor said that the 
veteran had memory lapses and periodic confusion suggesting 
Alzheimers or senile dementia type symptoms and should not 
be trusted to handle significant financial transactions.  The 
veteran also had gait problems, shuffled and stumbled when he 
walked.

In a June 1997 statement, Dr. Metcalf said all of the 
veterans symptoms (except arrhythmias) were attributable to 
digitalis toxicity and it was never claimed that the veteran 
had a CVA.  

In August 1997, Dr. Metcalf indicated that he had examined 
the veteran that day and found he still experienced memory 
loss, confusion and pacemaker controlled heart problems.  The 
veterans memory seemed to progressively deteriorate.  
According to Dr. Metcalf, it was documented that the 
veterans digitalis level was too high and VA prescribed the 
digitalis without adequate monitoring.  Dr. Metcalf said it 
had been several months since the veteran had been checked 
when the problem had been discovered.  The doctor said the 
veterans mental demise coincided with that event, but it was 
never maintained that the veteran had a CVA.

Findings of a February 1998 VA psychiatric examination report 
included dementia of unknown etiology.  The VA examiner 
commented that the kind of side effects that one may have 
from digoxin would indicate that the patient might have 
arrhythmias and psychosis, but there was no indication that 
confusion was a side effect of Digoxin.  The VA examiner 
could not verify that digoxin had any effect upon the 
veterans confusion, although there seemed to be a time 
correlation between the two events.  However, according to 
the VA physician, the time correlation did not necessarily 
mean that that was the cause.  In the VA examiners opinion, 
there was no other mental health difficulty in the form of 
depression, anxiety or psychosis that caused the veteran to 
have the symptoms he had at the time.

In February and March 1998, the veteran underwent VA vascular 
and cardiac examinations and the examiner noted that she 
reviewed the veterans claim file and the three volumes of VA 
hospital records.  The veteran had a long history of cardiac 
arrhythmia with a pacemaker implanted in 1983 and end of life 
pulse generator replacements in 1989 and 1996.  His 
prescribed medications included Digoxin, 0.2 mg., daily and, 
according to his records, throughout those years the veteran 
was seen at the VA cardiac and pacemaker clinics.  The VA 
medical records showed two serum Digoxin levels: in January 
1992, his level was 1.9 and in October 1993, it was 2.7.  
However, he had no clinical symptoms or EKG changes of 
digitalis toxicity.  Regarding the veterans August 1996 
elevated digitalis level, the examiner said that a CT scan 
did not confirm a CVA and digoxin and quinidine were 
discontinued and not restarted, although the veteran 
continued to have symptoms of chronic dementia, confusion, 
disorientation and short term memory loss.  

According to the VA February and March 1998 examination 
reports, the veteran said that two years earlier he got into 
trouble by taking the wrong medication, although he did not 
know which medication he was taking and by trouble, he meant 
memory loss.  The veteran currently experienced memory loss 
and confusion, including getting lost at home. His wife 
provided a history of the veterans hospitalization in August 
1996 and denied that he had any evidence of dementia prior to 
August 1996.   

In the VA examiners opinion, the veteran had no evidence of 
chronic digitalis toxicity prior to August 1996.  The 
physician commented that his CNS symptoms in August 1996 
could have been associated with his acute digitalis toxicity 
but, if those CNS symptoms were only due to his acute 
digitalis toxicity, they should have resolved.  However, the 
symptoms of dementia persisted and, in the physicians 
opinion, were etiologically related to other medical 
conditions that would conclude possible TIAs, cerebral 
vascular disease, chronic cardiac arrhythmia, cerebral 
atrophy and an inadvertent overdose after the onset of memory 
loss.  In the VA examiners opinion, the veterans chronic 
dementia was not etiologically related to his acute digitalis 
toxicity in August 1996.  The doctor said that she reviewed 
medical textbooks on heart disease, pharmacology and toxicity 
and presented the veterans case to a cardiologist.  
Regarding the veterans claimed heart conditions due to 
digitalis toxicity in August 1996, the VA examiner observed 
that the veteran had chronic heart problems since 1983, with 
previous multiple diagnostic tests.  In the doctors opinion, 
there was no evidence that those heart problems, before or 
since his acute digitalis toxicity in August 1986, were 
etiologically related to the episode of acute digitalis 
toxicity.

In a May 1998 statement in conjunction with the veterans 
request for VA housebound or aid and attendance benefits, 
Malcolm Bridwell, M.D., noted that the veterans medical 
history included increased Alzheimers disease and 
forgetfulness.  Severe Alzheimers disease and senile 
psychosis were diagnosed.  Cerebral atrophy was also noted.

Analysis

It is herein noted that the veteran's claim for VA disability 
compensation for residuals of memory loss, confusion and 
heart problems, pursuant to the provisions of 38 U.S.C.A. § 
1151, was reviewed subsequent to the issuance of amended VA 
regulations pertaining to 38 C.F.R. § 3.358 (1995) in March 
1995.  These regulations were issued to conform with the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994).  The changes essentially deleted the 
requirement that VA be at fault or that an accident occur in 
order for compensation benefits to be payable under 38 
U.S.C.A. § 1151.  The veterans claim was filed in April 
1997. 

Further, during the instant appeal period, new legislation 
was enacted that, in pertinent part, amended 38 U.S.C. § 1151 
with regard to what constituted a qualifying additional 
disability susceptible of compensation.  See Pub. L. No. 
104-204 § 422(a) and (b), 110 Stat. 2874, 2926 (1996).  Where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply, unless 
Congress provided otherwise or permitted the VA Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  The Secretary did not 
elect to do so.  The new law specified that the amendments to 
38 U.S.C.A. § 1151 were effective October 1, 1997.  However, 
for the veterans benefit, the Board notes that the 
referenced legislation serves to further restrict the 
application of 38 U.S.C.A. § 1151 and, thus, would be less 
favorable to him than the statute previously in effect.  As 
such, the Board shall apply the law in effect prior to 
October 1, 1997, in evaluating the veterans claim.  Id.

According to 38 U.S.C.A. § 1151, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical, 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  Applicable regulations 
provide that, in determining whether additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, it will be 
necessary to show that additional disability is actually the 
result of such disease or injury or aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).  In Brown v. Gardner, 115 
S.Ct. (1994), the Court found that the statutory language of 
38 U.S.C.A. § 1151 simply requires a causal connection (, 
i.e., no fault), but that not every additional 
disability is compensable.

Section (c) of 38 C.F.R. § 3.358 was amended to remove the 
fault requirement and now provides that:

[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or in appropriate cases, the veterans 
representative.  Necessary consequences are those that 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  60 Fed.Reg. 14,223 (1995).

Based on the evidence of record, the Board is of the opinion 
that the preponderance of the evidence is against the 
veterans claim and that his memory loss, confusion and heart 
problems were unrelated to VA treatment.  Even assuming that 
the veteran experienced digitalis toxicity in August 1996, 
the evidence does not support a finding that memory loss, 
confusion and heart problems were the certain result of the 
diagnosed digitalis toxicity.

The veteran has contended that he has memory loss, confusion 
and heart problems as a result of digitalis toxicity in 
August 1996, caused by VAs prescription of Digoxin.  While 
the August 1996 hospital report diagnosed digitalis toxicity, 
it also showed that the Digoxin was withdrawn and the 
veterans mental confusion improved while he was 
hospitalized.  

In support of his assertions, the veteran offers the opinion 
of Dr. Metcalf, his treating physician, who diagnosed the 
digitalis toxicity in August 1996 and who, in March 1997, 
opined that the veteran developed memory loss, confusion and 
gait abnormalities while taking Digoxin prescribed by VA, 
although it is unclear on what Dr. Metcalf relied to reach 
this conclusion.  In March 1997, Dr. Metcalf also said that 
VA had checked the veterans level only once since 1983, 
after it prescribed the medication and it had been several 
years since VA had checked the veterans level.  But in 
August 1997, Dr. Metcalf stated that the veterans digitalis 
level was too high and prescribed by VA without adequate 
monitoring, that it had been several months since the veteran 
had been checked when the problem had been discovered and 
further, that the veterans mental demise coincided with the 
event, but it was never maintained that the veteran had a 
CVA.  However, as to the issue of inadequate VA monitoring of 
the veterans prescribed medication, Dr. Metcalf evidently 
based his opinion upon information provided by the veteran.  
The diagnosis made by this physician does not provide the 
evidence of a service-connected disability as the diagnosis 
was based on a medical history provided by the veteran but 
unsupported by the medical records.  See LeShore v. Brown, 8 
Vet.App. 406 (1995) (Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.)  See also Reonal v. Brown, 5 
Vet.App. 458, 460-461 (1993). (A medical opinion based upon 
an incomplete and inaccurate history is of no probative 
value.)  

In June 1997, Dr. Metcalf said that all the veterans 
symptoms (except arrhythmias) were attributable to digitalis 
toxicity.  However, is unclear on what medical or scientific 
evidence Dr. Metcalf relied in reaching this conclusion. 

More probative and persuasive, in the Boards view, are the 
opinions of three VA medical specialists who independently 
reviewed the veterans medical records and concluded that his 
memory loss, confusion and heart problems were not 
attributable to digitalis toxicity.  Two VA examiners, in 
1997 and 1998, opined that the veterans other health 
problems, including atherosclerotic coronary and cerebral 
vascular disease with TIAs, cerebral atrophy and a history of 
cardiac dysrhythmias with a pacemaker could have contributed 
to the veterans symptoms. 

Furthermore, in rendering their opinions, the VA physicians 
referenced their review of the pertinent medical literature, 
the veterans medical records and consultation with other 
medical specialists.  In February 1998, a VA psychiatric 
examiner said side effects of digoxin might include 
arrhythmias and psychosis, but not confusion.  This VA doctor 
said that, although the veterans confusion and digoxin 
toxicity appeared coincidentally at the same time, it did not 
necessarily mean the digoxin toxicity caused the confusion.  
In March 1998, another VA examiner noted that VA regularly 
saw and monitored the veteran and opined that if the 
veterans CNS symptoms were only due to acute digitalis 
toxicity, they should have resolved.  But the symptoms of 
dementia persisted and, in the VA doctors opinion, were 
etiologically related to the veterans other medical 
conditions or to an inadvertent overdose after the onset of 
memory loss.  This VA examiner also concluded that the 
veterans chronic dementia was not etiologically related to 
acute digitalis toxicity in August 1996, based upon her 
review of the medical text books on heart disease and 
pharmacology and presentation of the veterans case to a 
cardiologist.  The VA physician also noted that the veteran 
had chronic heart problems since 1983 with previous multiple 
diagnostic tests.  In the doctors opinion, there was no 
evidence that the veterans heart problems, before or since 
his acute digitalis toxicity in August 1996, were 
etiologically related to the episode of digitalis toxicity.

The United States Court of Veterans Appeals has held that it 
is the Boards duty to determine the credibility and weight 
of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 
Greater weight may be placed on one physicians opinion than 
anothers, depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
laypersons unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. at 191-92.

In this case, the Board is persuaded by the opinions of three 
VA medical specialists who reviewed the veterans private and 
VA medical records and pertinent medical literature and 
concluded that his memory loss, confusion and heart problems 
were unrelated to the digitalis toxicity he experienced in 
August 1996.  The Board notes that, while the veterans 
claims file may have incomplete medical records, the opinions 
rendered by three VA medical specialists were based upon 
their review of all the records.  The Board has based its 
opinion on the opinions provided by the VA physicians who 
have examined the veterans medical records and not on the 
records themselves.

Accordingly, as it has not been shown by a preponderance of 
the evidence that the veterans memory loss, confusion and 
heart problems due to digitalis toxicity were a result of VA 
treatment, disability compensation for memory loss, confusion 
and heart problems due to digitalis toxicity pursuant to the 
provisions of 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to VA disability compensation for memory loss, 
confusion and heart problems due to digitalis toxicity, 
pursuant to the provisions of 38 U.S.C.A. § 1151, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
